Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant’s response to restriction letter of 7/11/22 is acknowledged. Applicant elected Group I (claims 1, 2, 4, 18, 21, 23-24), the following species : species C ( the lambdoid N antitermination protein RNA binding domain), (i) a chimeric enzyme comprising the catalytic domain of a cap-0 canonical capping enzyme, with traverse.
 	Claims 3,10, 13, 15, 17, 19-20, 22 are canceled.
 	Claims 5, 12, 14, 16, 25-28 are hereby withdrawn as drawn to non-elected invention.
 	In traversal restriction requirement, applicant argues that the inventors have demonstrated that the claimed chimeric enzyme makes it possible to highly increase the capping rate of specific mRNA’s produced by RNA polymerase and applicant’s findings are surprising because the formation of the cap is a complex process and the capping of exogenous transcripts cannot be achieved by most other approaches in the art, such as the fusion enzyme CTD-T7 RNA polymerase.
 	Applicant further argues that (1) Jais et al. (namely US patent No. 5,866,680 , cited previously by the examiner) relates to ribonucleoproteins and RNA-binding proteins useful for the specific recognition and binding to RNA and for control of cellular genetic processing and expression but said art has not demonstrated the use of human nuclear 70K RNA binding domain to direct RNA modifying activity to specific site in RNA’s including different enzymes such as RNA ligases and RNA capping enzymes and hence, Jais fails to break the unity of invention.(2) Jais fails to teach a bacteriophage RNA-binding domain.
  	Hence, the unity of invention exists and no serious burden of searching and examination will be imposed on the examiner of all inventions are rejoined and examined together.
	These arguments were fully considered but were found unpersuasive. Considering applicant’s first argument, it should be noted that , instant claim 1, in contrast to applicant’s view, does not recite any function such as “RNA modifying activity” or “exogenous RNA modifying activity”. Further, even it did, Jais does mention “RNA modifying activity “ in many places including column 20.
 	Regarding applicant’s second argument, firstly, as applicant appreciates, claim 1 is totally confusing and indefinite (see above) and applicant has not provided any explicit definition of “bacteriophage RNA binding domain”, “specific RNA sequence or structure”, “RNA element” etc. in the disclosure. Therefore, by looking at the state of current claims it is hard to assess how applicant’s surprising findings (specially regarding exogenous RNA’s which are not recited in any of the elected claims) differs from that taught or suggested by Jais. 
 	 In conclusion, the examiner maintains that the unity of invention continues to be lacking and rejoinder of all other inventions with Group I (elected invention) does impose an undue burden of searching and examination on the examiner and for said reasons, restriction remains and is hereby made Final. 
 	It should also be noted that elected species (I),namely,  a chimeric enzyme comprising the catalytic domain of a poly(A) polymerase was erroneously listed among the electable species as said chimeric enzyme is already listed as invention of Group II in the last office action. The examiner regrets any misunderstanding caused by said error and she hereby withdraws said species from further examination. 	
 					DETAILED ACTION: 	Claims 1, 2, 4, 18, 21, 23-24 and species C and species (i) only are under examination. Claims 18 and 21 are only examined to the extent that it reads on part(i) thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 18,  21, 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 (and its dependent claims 2, 4, 18, 21, 23-24) are directed to a genus of chimeric enzymes which have been inadequately characterized by function and structure.
 	The court of Appeals for the Federal Circuit has recently held that such a general  definition does not meet the requirements of 35 U.S.C. 112, first paragraph. “ A written description of an invention involving chemical genus, like a description of a chemical species, requires a precise definition, such as be structure, formula {or} chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). The court held that “ in claims involving chemical materials, generic formulae usually indicate with specificity what generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. accordingly, such a formula is normally an adequate description of the claimed genus. In claims to genetic material, however, a generic statement such as “vertebrate insulin cDNA” or “mammalian insulin cDNA,’ without more, is not an adequate written description of the genus because it does not distinguish it from others. One skilled in the art therefore cannot, as one can do with a fully described genus visualize the identity of the members of the genus”.  Here, applicant is claiming a genus of products by defining what each constituent does rather than what said chimeric enzyme as whole, structurally and functionally is.
 	More specifically, it is unknown how many capping enzyme catalytic domains can be constituted in the claimed chimeric enzyme, what is its typical size (molecular size) and what are the exact sources of such capping enzymes. Further it is vague as to whether the N-terminal/C-terminal arrangement of its individual constituents affects its function. Further, it is unclear what are the characteristics of lambdoid N antithrombin protein(s) RNA binding domain(s), and if all “antithrombin proteins” have an identical RNA-binding domain or not. In addition, in page 5 of the disclosure, it is stated that “RNA binding domain” of a “protein-RNA tethering system” encompasses RNA binding domain of wild type or  a mutant protein, without explaining what structural changes have been applied to said mutant protein.
 	Furthermore, it is vague as to what exactly is the structure(s) of the RNA element(s) of “at least one RNA binding domain(s)” and if all claimed RNA elements are identical or not. Finally, applicant does not even recite what the function of the claimed chimeric enzyme is.
 	Therefore, given the breadth of these claims one of skill in the art cannot reasonably conclude that applicant had full possession of the invention before the effective filing of this application.
 	Since the chimeric enzymes of claim 1 are inadequately described kits and compositions (see claims 18 and 21) comprising said product are also inadequately described.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 18, 21, 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “catalytic domain” in  claims 1 (and its dependent claims 4, 18, 21, 23) and claim 2(and its dependent claim 24) is unclear. Applicant has not defined said phrase for each of the enzymes recited in claims 1-2 in terms of its length, sequence and start and end residues. Appropriate clarification is required.
Claims 1-2, 4, 18, 21, 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 (and its dependent claims 2, 4, 18, 21, 23-24) the phrase “RNA-binding domain” is unclear. In [0034] of patent publication corresponding to this application, some definition of said phrase is provided but said definition is generic and its description fails to provide any specific structural information in terms of length, sequence and start and end residues of said domain. Appropriate clarification is required.
Claims 1-2, 4, 18, 21, 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 (and its dependent claims 2, 4, 18, 21, 23-24), the phrase “a specific RNA sequence and/or structure” is confusing. It is unknown what is the exact structure of said specific sequence(s).  Also, in claim 1, it is unclear what is the difference between sequence and structure. Appropriate clarification is required.
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-2, 4, 18, 21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over (Jais (US patent NO. 5,866,680, cited previously) alone or obvious over Jais in view of Keryer-Bibens et al., “Keryer-Bibens.” (Biol. Cell, 100, 125-138, 2008).
As cited previously, Jais in column 20, teaches about chimeric molecules involving the 70K RNA binding domain can be used for site-specific modification of RNA. The RNA binding domain that specifically recognizes an RNA sequence is used to target the RNA for modifications that are different than those originally possessed by the protein containing the RNA binding domain. Jais further mentions that this approach is used to direct other RNA modifying activities to specific sites in RNAs including RNA ligases and kinases, RNA methylases, or RNA capping enzymes.
 Therefore, in view of the fact that applicant recites neither any function nor any capping rates associated with its claimed invention, it is believed that Jais as a whole renders this invention obvious by itself or alternatively in combination with Keryer-Bibens, wherein said latter art, teaches about bacteriophage Lambda N protein-B box system and bacteriophage Lambda N protein (see pages 132-135), structural changes that occur upon RNA binding or tethering and all factors to be considered when constructing chimeric enzymes etc.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651